Citation Nr: 0303306	
Decision Date: 02/26/03    Archive Date: 03/05/03	

DOCKET NO.  00-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
VARO in Detroit which confirmed and continued a 
noncompensable disability rating for the veteran's 
hemorrhoids.

The Board notes that a January 2003 rectum and anus 
examination accorded the veteran by VA resulted in diagnoses 
which included bowel incontinence.  The examiner opined it 
was at least as likely as not that the bowel incontinence and 
loose stools were a consequence of surgery for the veteran's 
hemorrhoids.  The question of service connection for bowel 
incontinence is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Recent examination showed the veteran had hemorrhoids 
which were thrombotic.  The veteran uses an anesthetic cream 
to reduce pain from the hemorrhoids.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating, 
but not more, for hemorrhoids have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as notification and development action needed 
to render a fair decision in the claim, to the extent 
possible, have been accomplished.

Through the August 2000 rating decision, the November 2000 
statement of the case, and the March 2001 supplemental 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  In particular, the 
March 2001 supplemental statement of the case set forth the 
regulations pertaining to the VCAA.  The Board also finds 
that the statutory and regulatory requirements that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In view of the foregoing, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information in 
evidence.  Also, in view of the allowance of the claim, 
further assistance is unnecessary to substantiate it.

Factual Background

Service connection for hemorrhoids was originally granted in 
a February 1967 rating decision.  A noncompensable evaluation 
was assigned, effective October 18, 1966. 

The pertinent medical evidence of record includes the report 
of a May 2000 rectum and anus examination.  The veteran 
complained of moving his bowel 3 to 4 times a day.  He 
complained of off and on bleeding from his hemorrhoids about 
three times a week.  He took Imodium for loose stools.  He 
also took suppositories for pain in the rectum.  The veteran 
referred to sphincter control problems and pain and leakage 
in the rectal area.

On examination there were no signs of anemia.  There were no 
fissures noted.  Three external hemorrhoids were observed.  
There was no evidence of bleeding.  Laboratory testing showed 
results which included a hematocrit reading of 41 percent.  
Notation was made that the normal range was from 38 to 50.  
The examination diagnosis was hemorrhoids.

In a July 2000 note of clarification, the physician who 
conducted the aforementioned examination stated that on the 
May 2000 examination, the veteran's hemorrhoids were moderate 
in degree.  He stated they were not thrombotic and they were 
reducible.

Of record are reports of VA outpatient records dated in the 
late 1990's and 2000.  Blood work done in December 2000 
revealed a hematocrit level of 45.3 percent.  Again, the 
normal range was listed as between 38 and 50.

Received in January 2001 were medical records associated with 
a Social Security Administration decision reflecting the 
veteran was awarded disability benefits primarily because of 
lumbar degenerative disc disease and affective disorders.

The veteran was accorded a rectum and anus examination by VA 
in January 2003.  The claims file was reviewed in detail by 
the examiner.  Reference was made to September 1998 records 
from a private physician.  Those records revealed that the 
veteran had two tiny polyps.  It was indicated that most 
likely the rectal polyp was hyperplastic and the sigmoid 
polyp was a small adenoma.  As for the veteran's complaints 
of diarrhea, the physician did not see any explanation based 
on current examination.  He stated that as a result "we have 
to go back to the more functional issues that involves stress 
and caffeine."  He saw no cause for bleeding at the present 
time and believed that the veteran's complaints of bleeding 
came from intermittent perianal stress from the chronic 
diarrhea, probably in the form of a small recurrent fissure.  
It was indicated that a higher fiber diet would be 
recommended.

On the January 2003 examination, the veteran indicated that 
in 1967 he underwent a hemorrhoidectomy.  He complained of 
bleeding and pain ever since.  He referred to rectal leakage 
which began about five years previously.  He also referred to 
urgency and incontinence.  He complained he had leakage on a 
daily basis, about 6 to 8 times a day and stated that he had 
to change his pants 3 times a day.

He was taking Loperamide three times daily to reduce diarrhea 
and also used an anesthetic cream, Tronolane, which helped 
reduced his pain.

The pad in the underpants was covered with stool.  He had 
normal size lumen of the rectum and anus.  There were no 
signs of anemia.  There were two small hemorrhoids at 7 
o'clock.  These were reducible.  There were two small ones at 
about 3 o'clock.  These were not reducible and were 
thrombotic.  There was no evidence of excessive redundant 
tissue.

On rectal examination it was stated there were firm, 
moderate-sized internal hemorrhoids.  There seemed to be a 
small amount of rectal prolapse.  Blood work was described as 
normal.

The examination diagnoses were:  Small external thrombosed 
hemorrhoids and moderate internal hemorrhoids; chronic 
incontinence of stool and diarrhea; diverticulosis as 
demonstrated on barium enema.

Analysis.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  This is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's hemorrhoids are currently evaluated as 
noncompensably disabling under Diagnostic Code 7336.  Under 
this code, a noncompensable disability rating is warranted 
for mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue.  A 20 percent disability 
rating is called for in cases involving persistent bleeding 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Code 7336.

Review of the veteran's claims folder indicates that he has 
had complaints of pain and some bleeding.  However, despite 
the complaints of bleeding, blood work has shown a normal 
hematocrit level and given no indication of the presence of 
anemia.  The report of the recent examination in January 2003 
shows the presence of both external and internal hemorrhoids.  
While there was no evidence of excessive redundant tissue 
indicated, it was stated that two of the hemorrhoids were not 
reducible and were thrombotic.  With this in mind, the Board 
concludes that the criteria for a 10 percent rating are met.  
However, as the record indicates that the veteran did not 
have persistent bleeding with anemia or fissures, entitlement 
to a rating higher than 10 percent is not warranted.  


ORDER

Entitlement to a 10 percent rating for hemorrhoids, but not 
more, is granted, subject to the criteria governing the 
payment of monetary awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

